 



EXHIBIT 10.5

EMPLOYMENT CONTRACT

     THIS EMPLOYMENT CONTRACT, dated as of February 18, 2005, is entered into by
and between ROYAL GOLD, INC., a Delaware corporation, with offices at 1660
Wynkoop Street, Suite 1000, Denver, Colorado 80202 (the “Company”), and Stefan
Wenger, residing at 5391 E. Hinsdale Court, Centennial, CO 80122 (the
“Employee”).

     The Company desires to engage Employee to perform services for the Company
and Employee desires to perform such services on the terms and conditions
hereinafter set forth.

I. TERM

     The Company agrees to employ Employee, and the Employee agrees to serve, on
the terms and conditions of this Agreement, for a period commencing on
February 18, 2005, and ending one (1) year from the starting date, subject to
termination as provided in Sections 7, 8 and 9 hereof. The period during which
Employee is employed hereunder is hereafter referred to as the “Employment
Period.” The Employment Period shall be automatically extended, without further
action by either party, for additional and successive one-year periods
commencing February 18, 2006; provided that the Company may deliver a written
notice of involuntary termination pursuant to Section 7 on 90 days’ prior
written notice.

II. DUTIES AND SERVICES

     During the Employment Period, Employee shall be employed by and shall serve
the Company as its Treasurer and Chief Accounting Officer. In performance of
Employee’s duties, Employee shall be subject to the direction of the Chairman
and Chief Executive Officer (“CEO”) of the Company. At all times during the
Employment Period, Employee shall have powers and duties at least commensurate
with Employee’s position as Treasurer and Chief Accounting Officer of the
Company. Employee agrees to his/her employment as described in this Section 2
and agrees to devote such of his business time, energy and skill as shall be
necessary to perform the duties of such positions under this Agreement;
PROVIDED, HOWEVER, Employee shall be entitled to continue his/her personal
investment activities as long as such activities do not conflict with the
activities of the Company. Employee shall be available to travel as the needs of
the business reasonably require.

III. COMPENSATION

     As full compensation for Employee’s services hereunder, the Company shall
pay Employee, during the Employment Period, a salary payable in equal
semi-monthly installments at the annual rate of One Hundred Fifteen Thousand
Dollars ($115,000.00). Nothing contained herein shall preclude Employee from
participating in the present or future employee benefit plans of the Company if
Employee meets the eligibility requirements therefor. In addition, the Company
has elected, from time to time, to provide Employee with certain fringe
benefits. The fringe benefits are currently listed on the attached Schedule of
Fringe Benefits. Notwithstanding anything herein to the contrary, the Company
has sole discretion to modify any fringe benefit by action of the Board, EXCEPT
THAT fringe benefits which are vested by the express terms of any Company
Benefit Plan may not be altered, except in accordance with the terms of such
Benefit Plan.

 



--------------------------------------------------------------------------------



 



IV. EXPENSES AND VACATION

     Employee shall be entitled to reimbursement during the Employment Period
for reasonable travel and other out-of-pocket expenses necessarily incurred in
the performance of Employee’s duties hereunder, upon submission and approval of
written statements and bills in accordance with the then regular procedures of
the Company. Employee shall be entitled to reasonable vacations in accordance
with the then regular procedures of the Company’s governing executives. Employee
shall be entitled to not less than three (3) weeks of vacation time per year.

V. NON-COMPETITION

     Employee agrees that, unless approved by the Company, (a) Employee will not
during the Employment Period engage in, or otherwise directly or indirectly be
employed by, or act as a consultant or lender to, or be, a director, officer,
employee, owner or partner of, any other business or organization, which now is,
or shall then be, competing with the Company, and (b) for a period of one
(1) year after the Employment Period, Employee shall not directly or indirectly
compete with or be engaged in the same business as the Company, or be employed
by, or act as consultant or lender to, or be a director, officer, employee,
owner or partner of, any business or organization which at the time of such
cessation, directly competes with or is engaged in the same business as the
Company, except that in each case, the provisions of this Section 5 will not be
deemed breached merely because Employee owns not more than ten percent (10%) of
the outstanding common stock of a corporation, or ten percent (10%) of the
outstanding interest or securities of a partnership or trust which may be in
competition with the Company.

     Employee acknowledges that the business of the Company is national in scope
and this covenant of non-competition shall be effective in any of the states of
the United States where the Company does business involving revenues of $50,000
per year or more, or owns property or leases of any kind. Employee acknowledges
that this covenant is a reasonable restraint on Employee’s business or
employability.

VI. CONFIDENTIAL INFORMATION

     All confidential information which Employee may now possess, may obtain
during or after the Employment Period, or may create prior to the end of the
Employment Period, relating to the financial condition, results of operations,
business, properties, assets, liabilities or future prospects of the Company,
shall not be published, disclosed or made accessible by Employee to any other
person or entity, either during or after the termination of Employee’s
employment, or used by Employee except during the Employment Period in the
business and for the benefit of the Company without prior written permission of
the Company. Employee shall deliver to the Company all tangible evidence of such
confidential information prior to or at the termination of Employee’s
employment.

2



--------------------------------------------------------------------------------



 



          VII.   INVOLUNTARY TERMINATION
 
       

  A.   Certain Definitions. As used in Sections 7, 8, 9 and 10 of this
Agreement:
 
       

      1.      “Cause” means, and is limited to, (1) action by Employee involving
willful malfeasance, (2) failure to act by Employee involving material and
willful nonfeasance or (3) Employee being convicted of a felony involving moral
turpitude, in each such case resulting in a material adverse effect on the
Company; provided, however, that Employee’s employment shall not be terminated
for “Cause” if such termination took place as a result of any act or omission
believed by Employee in good faith to have been in the best interest of the
Company.
 
       

      2.      “Change of Control Event” shall mean a change in ownership or
control of the Company effected through any of the following transactions: (i)
the acquisition, directly or indirectly by any person or related group of
persons, of beneficial ownership of securities possessing more than thirty
percent (30%) of the total combined voting power of the Company’s outstanding
securities; (2) a change in the composition of the Board over a period of
eighteen (18) consecutive months or less such that fifty percent (50%) or more
of the Board members cease to be directors who either (A) have been directors
continuously since the beginning of such period or (B) have been unanimously
elected or nominated by the Board for election as directors during such period;
(iii) a stockholder-approved merger or consolidation to which the Company is a
party and in which (A) the company is not the surviving entity or (B) securities
possessing more than thirty percent (30%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction; or (iv) the sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company.
 
       

      3.      “Continuing Director” means any person who is either (1) a
Director on December 4, 1992, or (2) was designated before such person’s initial
election as a Director as a Continuing Director by a majority of the Continuing
Directors.
 
       

      4.      “Director” means a member of the Board of the Company (“the
Board”).
 
       

      5.      “Disability” means, as applied to Employee, that (1) Employee has
been totally incapacitated by bodily injury or disease so as to be prevented
thereby from engaging in any occupation or employment for remuneration or
profit, (2) such total incapacity shall have continued for a period of 3
(three) consecutive months and (3) such total incapacity will, in the opinion of
a qualified physician mutually acceptable to the Company and Employee, be
permanent and continuous during the remainder of Employee’s life.
 
       

      6.      “Good Reason” means (1) without Employee’s specific written
consent (A) (i) the assignment to Employee of any duties and responsibilities,
or any limitation of Employee’s duties and responsibilities, inconsistent with
Employee’s positions, duties, responsibilities

-3-



--------------------------------------------------------------------------------



 



         

      and status as an officer of the Company immediately prior to the date of a
Change of Control Event or (ii) any removal of Employee from, or any failure to
re-elect Employee to, any of Employee’s positions with the Company immediately
prior to a Change of Control Event, except in connection with the termination of
the employment of Employee by the Company for Cause or as a result of the death
or Disability of Employee, and (B) the continuance thereof for a period of not
less than 20 days after written complaint thereof to the Company from Employee;
(2) any failure by the Company to pay, or any reduction by the Company of, the
salary payable to Employee under Section 3 of this Agreement; (3) any failure by
the Company (A) to continue to provide Employee with the opportunity to
participate, on terms no less favorable than those in effect immediately prior
to a Change of Control Event, in any benefit plan or program in which Employee
was participating immediately prior to the Change of Control Event, or their
equivalent, or (B) to provide Employee with all other fringe benefits, or their
equivalent, from time to time in effect for the benefit of any of the Company’s
salaried employees; (4) the relocation, without Employee’s written consent, of
the principal place of Employee’s employment to a location that is more than 25
miles from Denver, Colorado; (5) continuing Directors no longer constitute at
least a majority of the Directors constituting the Board; (6) the failure by the
Company to obtain the specific assumption of this Agreement by a successor or
assign of the Company or by any person acquiring substantially all of the
Company’s assets; or (7) any material breach by the Company of any provision of
this Agreement.
 
       

      7.      “Involuntary Termination” means (1) dismissal of Employee by the
Company without Cause or (2) voluntary resignation by Employee for Good Reason
during the Employment Period, provided that clause (2) of this subsection
(g) shall only apply after a Change of Control Event has occurred.
 
       

  B.   Compensation of Employee in the Event of Involuntary Termination. If
Involuntary Termination occurs:
 
       

      1.      The Company shall continue (1) to pay the salary payable to
Employee under Section 3 of this Agreement for a period of one year from the
date of the Involuntary Termination and (2) to provide the employee benefits
(including, but not limited to, life, health and disability coverage but not
including any severance pay benefit other than that provided pursuant to this
Agreement) at levels that were applicable to Employee on the date immediately
prior to the Involuntary Termination, or shall provide their equivalent through
insurance coverage or other arrangements, for a period equal to one year
following the Involuntary Termination; and
 
       

      2.      The Company shall pay Employee (1) all amounts which had accrued
but were not paid prior to the Involuntary Termination and (2) all amounts
payable under then existing employee benefit plans and programs.

-4-



--------------------------------------------------------------------------------



 



VIII. TERMINATION DUE TO DEATH OR DISABILITY

     In the event of Employee’s Disability, Employee’s employment hereunder may
be terminated by the Company upon written notice from the Company to Employee
which shall specify a date not less than 30 days from the date of such notice as
the date on which such termination shall become effective. If Employee’s
employment hereunder is terminated because of the death or Disability of
Employee, Employee, or Employee’s heirs, executors or administrators if
termination is because of the death of Employee, shall be entitled to receive
the salary payable to Employee under Section 3 of this Agreement for six months
after the end of the month in which such termination occurs.

IX. TERMINATION FOR CAUSE

If the Company terminates Employee’s employment for Cause, such termination
shall relieve the Company of its obligation to make any further payments under
this Agreement except (a) payments under employee benefit plans and programs and
(b) payments of amounts which had accrued but were not yet paid prior to such
termination. Termination of Employee’s employment for Cause shall be
communicated by delivery by the Company to Employee of a written notice of
termination together with a copy of a resolution which has been adopted by the
affirmative vote of not less than three-quarters of the Directors then
constituting the Board at a Board meeting called and held for that purpose,
after reasonable notice to Employee and reasonable opportunity for Employee,
together with Employee’s counsel, to be heard by the Board prior to such vote,
and which states that in the good faith opinion of the Board, Employee was
guilty of conduct specified in Section 7.1(a) of this Agreement and sets forth
the particulars thereof. No termination of Employee’s employment for Cause shall
be effective unless the Company complies with the procedure specified in the
preceding sentence.

X. VOLUNTARY TERMINATION

     If Employee shall voluntarily terminate his employment for other than Good
Reason, all payments required by this Agreement shall cease, and Employee shall
have no further rights to payments hereunder except (a) payment of amounts which
had accrued but were not paid prior to such voluntary termination and
(b) payment of amounts payable under employee benefit plans and programs.

XI. SURVIVAL

     The covenants, agreements, representations and warranties contained in or
made pursuant to this Agreement shall survive Employee’s termination of
employment, irrespective of any investigation made by or on behalf of any party.

XII. MODIFICATION

     This Agreement sets forth the entire understanding of the parties with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each party.

-5-



--------------------------------------------------------------------------------



 



XIII. NOTICES

     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given at the address of such party set forth in the preamble to this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 13). Any notice given to the
Company shall be addressed to the attention of the Corporate Secretary. Notice
to the estate of Employee shall be sufficient if addressed to Employee as
provided in this Section 13. Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address, which shall be deemed given at
the time of receipt thereof.

XIV. WAIVER

     Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of that
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist on strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

XV. BINDING EFFECT

     Employee’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise; such rights shall not be subject to
commutation, encumbrance or the claims of Employee’s creditors, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon and inure to the benefit of Employee and Employee’s heirs and
personal representatives, and shall be binding upon and inure to the benefit of
the Company, its successors and assigns.

XVI. NO THIRD-PARTY BENEFICIARIES

     This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement, except as
provided herein.

XVII. HEADINGS

     The headings in this Agreement are solely for the convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.

-6-



--------------------------------------------------------------------------------



 



XVIII. COUNTERPARTS; GOVERNING LAW

     This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. It shall be governed by and construed in accordance with
laws of the State of Colorado, without giving effect to the conflict of laws.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first above written.

              ROYAL GOLD, INC.
 
       

  By:     /s/ Stanley Dempsey

     

--------------------------------------------------------------------------------


  Name:     Stanley Dempsey

     

--------------------------------------------------------------------------------


  Title:     Chairman and CEO

     

--------------------------------------------------------------------------------

 
       
 
  /s/ Stefan Wenger    

--------------------------------------------------------------------------------


EMPLOYEE: Stefan Wenger

-7-